                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARY D. WILSON,                                     Case No. 18-cv-07231-HSG
                                   8                    Plaintiff,                           ORDER TO SHOW CAUSE
                                   9              v.

                                  10     STATE OF MONTANA, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On November 21, 2018, Plaintiff filed a complaint against Defendants the State of

                                  14   Montana, the Montana Department of Labor and Industry, and Steve Bullock, governor of

                                  15   Montana. To date, Plaintiff has not served Defendants. Plaintiff also failed to appear at the Case

                                  16   Management Conference on April 2, 2019.

                                  17          Federal Rule of Civil Procedure 4(m) provides that if a defendant is not served within 90

                                  18   days after the complaint is filed, the Court, on its own after notice to the plaintiff, “must dismiss

                                  19   the action without prejudice,” or order that service be made within a specified time. Fed. R. Civ.

                                  20   P. 4(m). Accordingly, Plaintiff is ORDERED TO SHOW CAUSE why this case should not be

                                  21   dismissed without prejudice for failure to prosecute. Plaintiff shall file a statement of no more

                                  22   than two pages by April 19, 2019.

                                  23

                                  24            IT IS SO ORDERED.

                                  25   Dated: 4/3/2019

                                  26                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  27                                                     United States District Judge
                                  28
